Per Curiam:
Mr. Alfredo Campos-Larios appeals the convictions by a Clay County jury of two counts of first-degree statutory sodomy and two counts of first-degree child molestation. He was sentenced (1) for sodomy to two fifty-year terms of imprisonment in the Department of Corrections consecutive to each other and consecutive to (2) two concurrent fifteen-year terms of imprisonment imposed for molestation. For reasons *671stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).